Exhibit 10.17

Midtown Partners & Co.,
LLC                                                                                                           
380 Madison Avenue, 22nd Flr
New York, NY
10017                                                                                                
Phone: 212-939-6420 ♦ Fax: 646-349-5113

--------------------------------------------------------------------------------

October 16, 2013


CONFIDENTIAL


Richard J. Sullivan
Chief Executive Officer
Global Digital Solutions Inc.
777 South Flagler Drive
Suite 800 West
West Palm Beach, FL 33401


Dear Dick:


This letter (the “Agreement”) confirms Midtown Partners & Co., LLC (“Midtown”)
engagement as exclusive placement agent for Global Digital Solutions Inc. (the
“Company”), in connection with the proposed private placement (the “Offering”)
of up to $7,500,000 million of the Company’s securities (the “Securities”).  It
is anticipated that the Securities will be sold only to “accredited investors”
(the “Investors”), as such term is defined in Rule 501(a) of Regulation D,
promulgated under the United States Securities Act of 1933, as amended, pursuant
to an exemption from registration under Rule 506 of Regulation D.


Subject to the terms and conditions of this Agreement, the Company hereby
appoints Midtown to act on a best efforts basis as its exclusive placement agent
to privately place the Securities in an amount and on terms and conditions
satisfactory to the Company.  Midtown hereby accepts such engagement and agrees
to use its best efforts to privately place the Securities with potential
investors.  The Company shall promptly refer to Midtown all offers, inquiries
and proposals relating to any placement of the Securities made at any time
during the Term (as defined below).


1.         Services to be Rendered. In connection with the Offering, as
requested, Midtown will assist the Company in structuring the proposed Offering,
identifying, contacting and evaluating potential purchasers, preparing executive
summaries or business plans, facilitating potential purchasers’ due diligence
investigations, analyzing and advising on the financial implications of offers,
preparing and making presentations to the Company's Board of Directors,
formulating negotiation strategies and conducting negotiations, as appropriate,
and in such other matters as may be agreed upon from time to time by Midtown and
the Company (the “Services”).


In connection with this Agreement, the Company agrees to keep Midtown up to date
and apprised of all material business, market and current legal practices and
developments related to the Company and its operations and management,
including, but not limited to providing Midtown with lists of current
shareholders and investors and potential investors.  Midtown shall devote such
time and effort, as it deems commercially reasonable under the circumstances in
rendering the Services.  Midtown cannot guarantee results on behalf of the
Company, but shall pursue all avenues that it deems reasonable through its
network of contacts.
 
 
 

--------------------------------------------------------------------------------

 


2.         Compensation.  For Midtown’s services hereunder, the Company agrees
to pay Midtown the fees outlined below:


(a)       A non-refundable retainer fee of twenty-five thousand dollars
($25,000.00) and a three year warrant to purchase one million (1,000,000) shares
of the Company's restricted common stock at $1.00.


(b)       a placement fee equal to eight percent (8%) of the gross purchase
price paid for the Securities, payable in full, in cash, at a Closing for the
sale of any of the Securities.


(c)       at each Closing, the Company shall issue to Midtown, or its permitted
assigns, warrants (the “PA Warrants”) to purchase that number of shares of
common stock of the Company equal to eight percent (8%) of the sum of (i) the
number of shares of common stock of the Company issued at each such Closing or
in the event of a convertible or equity linked security, the number of shares of
common stock issuable by the Company upon exercise or conversion of any and all
convertible or equity linked securities issued at each such Closing (including,
but not limited to, all convertible promissory notes, convertible preferred
stock and all series of warrants). The PA Warrants shall be transferable by
Midtown to its representatives and agents at Closing, and have the same terms
and conditions of the warrants issued to the Investors.


An escrow account with a third party agent approved by the parties hereto will
be used for each closing during the Term.  All consideration due Midtown shall
be paid to Midtown directly from such escrow.  Any fee charged by the escrow
agent in the performance of its duties as escrow agent shall be borne by the
Company.


3.         Expenses.  It is acknowledged and agreed that the Company shall bear
all reasonable costs incidental to the advancement and completion of the
Offering, including but not limited to travel expenses and legal and due
diligence fees, regardless of whether or not any Offering or potential offering
is consummated. The Company shall approve all individual costs inn excess of
$5,000 in advance in writing.  Any non-approved costs will not be reimbursable.
The Company has previously paid the Placement Agent $998 to conduct personal
background checks on the Company’s Officers and Directors using a background
investigation agency and the results of the investigation are acceptable to the
Placement Agent.
 
4.         Information.  The Company will furnish Midtown such information with
respect to the Company and access to such Company personnel and representatives,
including the Company’s auditors and counsel, as Midtown may request in order to
permit Midtown to advise the Company and to assist the Company in preparing
offering materials for use in connection with the Offering (including, but not
limited to: a business plan; executive summary; three (3) year historical income
statement, statement of cash flows, and balance sheet; five (5) year projected
financial statements; use of proceeds statement; investor presentation;
valuation analysis) (collectively, the “Offering Materials”).  The Company will
be solely responsible for the contents of the Offering Materials and other
information provided to investors in connection with the Offering.  The Company
represents and warrants to Midtown that the Offering Materials will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The Company agrees to advise Midtown
promptly upon the Company becoming aware of the occurrence of any event or
change in circumstance that results or might reasonably be expected to result in
the Offering Materials containing any untrue statement of a material fact or
omitting to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.  The
Company authorizes Midtown to provide the Offering Materials to investors in
connection with the Offering.  The Company and Midtown shall have the right to
approve every form of letter, circular, notice, memorandum or other written
communication from the Company or any person acting on its behalf in connection
with the Offering.
 
 
2

--------------------------------------------------------------------------------

 


5.         Termination and Survival.  This Agreement shall terminate on the six
month of the execution thereof, subject to the extension thereafter as may be
agreed in writing by the parties (as may be extended, the “Term”); provided,
this Agreement may be terminated prior to expiration of the Term, by Midtown or
the Company for any reason at any time upon thirty (30) days prior written
notice.  Notwithstanding the foregoing, it is understood that the provisions of
paragraphs 2 (to the extent fees are payable prior to termination), Paragraph
2(c) (to the extent fees are payable after termination), 3 (to the extent
expenses have been incurred prior to termination), 4 (the second, third and
fourth sentences only), and sections 6 through 18 of this Agreement shall remain
operative and in full force and effect regardless of any termination or
expiration of this Agreement.


In the event of termination, the Placement Agent shall be immediately paid in
full on all items of compensation and expenses payable to the Placement Agent
pursuant hereto, as of the date of termination.


6.         Tail Period.  Except for transactions with the Companies or
individuals identified on Exhibit B hereto that are in process as of the date
hereof, Midtown shall be entitled to compensation as set forth in Section 2 of
this Agreement for any Qualified Financing (as defined below) that occurs at any
time during the eighteen (18) month period following the termination or
expiration of this Agreement.  “Qualified Financing” shall mean any investment
from a person or entity if (a) such purchaser or purchasers (or affiliate
thereof), were solicited by Midtown or the Company concerning the Offering
during the Term, (b) the Company or Midtown had discussions with such purchaser
or purchasers (or affiliates thereof) concerning the Offering during the Term,
or (c) the Company used materials or work product prepared by Midtown in
connection with such subsequent investment.  Within ten (10) days after the
termination or expiration of this Agreement, the Placement Agent shall provide
to the Company a list of all persons solicited by Midtown in connection with the
Offering (the “Solicitation List”).  For all purposes under this Agreement, the
Solicitation List shall be deemed to include (y) any person or entity (or
affiliate thereof) that proposed, or to whom the Company or any of its
affiliates or representatives proposed, or with whom the Company or any of its
affiliates or representatives held discussions regarding, the purchase of
securities during Midtown’s engagement hereunder, or (z) potential purchasers
(or affiliates thereof) that were otherwise identified in writing to the Company
during the Term as being solicited in connection with the Offering, in each
instance whether or not such person (or affiliate) is included on the
Solicitation List.  All compensation shall be paid to the Placement Agent on the
date that the Company closes on the Qualified Financing.


7.         Confidentiality of Advice.  Except as otherwise provided in this
paragraph, any written or other advice rendered by Midtown pursuant to its
engagement hereunder are solely for the use and benefit of the  Company’s
executive management team and Board of Directors and shall not be publicly
disclosed in whole or in part, in any manner or summarized, excerpted from or
otherwise publicly referred to or made available to third parties, other than
representatives and agents of the Company’s executive management team and Board
of Directors who also shall not disclose such information, in each case, without
Midtown’s prior approval, unless in the opinion of counsel and after
consultation with Midtown, such disclosure is required by law.  In addition,
Midtown may not be otherwise publicly referred to without its prior written
consent.  The Company acknowledges that Midtown and its affiliates are in the
business of providing financial services and consulting advice to
others.  Nothing herein contained shall be construed to limit or restrict
Midtown in conducting such business with respect to others, or in rendering such
advice to others, except as such advice may relate to matters relating to the
Company’s business and properties and that might compromise confidential
information delivered by the Company to Midtown.


8.         Obligations Limited.  Midtown shall have no obligation to make any
independent appraisals of assets or liabilities or any independent verification
of the accuracy or completeness of any information provided it in the course of
this engagement and shall have no liability in regard thereto.
 
 
3

--------------------------------------------------------------------------------

 


9.         Third Party Beneficiaries.  This Agreement is made solely for the
benefit of the Board of Directors of the Company, Midtown and other Indemnified
Persons (as defined herein), and their respective successors, assigns, heirs and
personal representatives, and no other person shall acquire or have any right
under or by virtue of this Agreement.


10.       Representations and Warranties.  The Company represents and warrants
that this Agreement has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company.


11.       Indemnification.  In connection with and as part of the engagement
contemplated herein, the Company agrees to indemnify, defend and hold Midtown
harmless in accordance with the indemnification rider attached hereto as Exhibit
A.


12.       Exclusive.  The Company acknowledges and agrees that Midtown is being
granted exclusive rights with respect to the Services to be provided to the
Company and the Company is not free to engage other parties to provide services
similar to those being provided by Midtown hereunder during the Term, without
the prior written consent of Midtown.  The Company shall not work with,
negotiate with or enter into any financing whatsoever with any investor or any
placement agent without Midtown’s prior written consent.  If the Company raises
capital in any offering or sale of securities while engaged with Midtown as the
exclusive Placement Agent, the Company shall pay to Midtown all of its fees in
Section 2 above, even if the Placement Agent has provided no assistance
whatsoever in raising such capital.


13.       Non-Circumvention.  The Company agrees not to circumvent, avoid,
bypass, or obviate, directly or indirectly, the intent of this Agreement,
including the Company shall not permit its subsidiaries and its other affiliated
entities to sell securities with the effect of avoiding payment of fees under
this Agreement. The Company agrees not to accept any business opportunity from
any third party to whom Placement Agent introduces to the Company without the
consent of Placement Agent, unless for each business opportunity accepted by the
Company from a third party introduced by Placement Agent or otherwise, the
Company remits a term sheet providing for compensation to the Placement Agent in
accordance herewith, or which otherwise provides for a compensation structure
agreeable to Midtown, in its sole discretion.


14.       Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Manhattan, NY, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO A JURY TRIAL, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
 
4

--------------------------------------------------------------------------------

 


15.       Legal Fees and Costs.  If a legal action is initiated by any party to
this Agreement against another, arising out of or relating to the alleged
performance or non performance of any right or obligation established hereunder,
or any dispute concerning the same, any and all fees, costs and expenses
reasonably incurred by each successful party or his, her or its legal counsel in
investigating, preparing for, prosecuting, defending against, or providing
evidence, producing documents or taking any other action in respect of such
action shall be the joint and several obligation of and shall be paid or
reimbursed by the unsuccessful party(ies).


16.       Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.


17.       Future Advertisements.  The Company agrees that Midtown has the right
to place advertisements describing its services to the Company under this
Agreement in its own marketing materials as well as financial and other
newspapers and journals at its own expense following the final closing of the
Offering.


18.       Miscellaneous.  (a) This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto pertaining to
the subject matter hereof, and any and all other written or oral agreements
existing between the parties hereto are expressly cancelled; (b) Only an
instrument in writing executed by the parties hereto may amend this Agreement;
(c) The failure of any party to insist upon strict performance of any of the
provisions of this Agreement shall not be construed as a waiver of any
subsequent default of the same or similar nature, or any other nature; (d) This
Agreement may be executed in two (2) or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one (1)
instrument; (e) This Agreement shall be binding on and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.  The
rights and obligations of the parties under this Agreement may not be assigned
or delegated without the prior written consent of both parties, and any
purported assignment without such written consent shall be null and void.


19.       Compliance With Law. Midtown will comply with all laws, rules and
regulations related to its activities on behalf of the Company pursuant to this
Agreement. Midtown acknowledges that it is aware that the federal securities
laws restrict trading in the Company’s securities while in possession of
material non-public information concerning the Company.  Midtown acknowledges
that with respect to any Company securities now or at any time hereafter
beneficially owned by Midtown or any of its affiliates, that they will refrain
from trading in the Company’s securities while they are in possession of
material non-public information concerning the Company, its financial condition,
or its business and affairs or prospects.


If the foregoing correctly sets forth the understanding between the Placement
Agent and the Company, please so indicate in the space provided below for that
purpose within ten (10) days of the date hereof  or this Agreement shall be
withdrawn and become null and void.  The undersigned parties hereto have caused
this Agreement to be duly executed by their authorized representatives, pursuant
to corporate board approval and intend to be legally bound.
 
 
5

--------------------------------------------------------------------------------

 
 
MIDTOWN PARTNERS & CO., LLC
 

By:
/s/ John Clarke
   Date: October 16, 2013    
John Clarke, CEO
       

 
GLOBAL DIGITAL SOLUTIONS INC.
 
 

By:
/s/ Richard J. Sullivan
   Date: October 16, 2013    
Richard J. Sullivan, CEO
       

 
 
6

--------------------------------------------------------------------------------

 


EXHIBIT A
 
INDEMNIFICATION AND CONTRIBUTION



For purposes of this Exhibit A, unless the context otherwise requires, “Midtown”
shall include Midtown, any affiliated entity, and each of their respective
officers, directors, employees, partners and controlling persons within the
meaning of the federal securities laws and the successors, assigns, heirs and
personal representatives of the foregoing persons (collectively, the
“Indemnified Persons”).


The Company shall indemnify, defend and hold Midtown harmless against any
losses, claims, damages, liabilities, costs and expenses (including, without
limitation, any legal or other expenses incurred in connection with
investigating, preparing to defend or defending against any action, claim, suit
or proceeding, whether commenced or threatened and whether or not Midtown is a
party thereto, or in appearing or preparing for appearance as a witness), based
upon, relating to or arising out of or in connection with advice or services
rendered or to be rendered pursuant to the Agreement, the transaction
contemplated thereby or Midtown’s actions or inactions in connection with any
such advice, services or transaction (including, but not limited to, any
liability arising out of (i) any misstatement or alleged misstatement of a
material fact in any offering materials and (ii) any omission or alleged
omission from any offering materials, including, without limitation of a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading), except to the extent
that any such loss, claim, damage, liability, cost or expense results solely
from the gross negligence or bad faith of Midtown in performing the services
which are the subject of the Agreement.  If for any reason the foregoing
indemnification is unavailable to Midtown or insufficient to hold it harmless,
then the Company shall contribute to the amount paid or payable by Midtown as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative benefits received by the Company and its
stockholders on the one hand and Midtown on the other hand, or, if such
allocation is not permitted by applicable law, not only such relative benefits
but also the relative fault of the Company and Midtown, as well as any relevant
equitable considerations; provided, however, that, to the extent permitted by
applicable law, Midtown shall not be responsible for amounts which in the
aggregate are in excess of the amount of all fees actually received from the
Company in connection with the engagement.  No person guilty of fraudulent
misrepresentation (as such term has been interpreted under Section 11(f) of the
Securities Act of 1933) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.  Relative benefits to
Midtown, on the one hand, and the Company and its stockholders, on the other
hand, with respect to the engagement shall be deemed to be in the same
proportion as (i) the total value paid or proposed to be paid or received or
proposed to be received by the Company or its stockholders, as the case may be,
pursuant to the potential transaction, whether or not consummated, contemplated
by the engagement bears to (ii) all fees paid to Midtown by the Company in
connection with the engagement.  Midtown shall not have any liability to the
Company in connection with the engagement, except to the extent of its gross
negligence or willful misconduct.
 
 
7

--------------------------------------------------------------------------------

 


The Company also agrees to promptly upon demand reimburse Midtown for its legal
and other expenses reasonably incurred by it in connection with investigating,
preparing to defend, or defending any lawsuits, investigations, claims or other
proceedings in connection with any matter referred to in or otherwise
contemplated by the Agreement; provided, however, that in the event a final
judicial determination is made to the effect that Midtown is not entitled to
indemnification hereunder, Midtown will remit to the Company any amounts that
have been so reimbursed.


The Company shall not be liable for any settlement of any action, claim, suit or
proceeding (or for any related losses, damages, liabilities, costs or expenses)
if such settlement is effectuated without its written consent, which shall not
be unreasonably withheld.  The Company further agrees that it will not settle or
compromise or consent to the entry of any judgment in any pending or threatened
action, claim, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not Midtown is a party therein)
unless the Company has obtained an unconditional release of Midtown, from all
liability arising therefrom.  The reimbursement, indemnity and contribution
obligations of the Company set forth in this Agreement shall be in addition to
any liability which the Company may otherwise have to Midtown.


Any Indemnified Persons that are not signatories to this Agreement shall be
deemed to be third party beneficiaries of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT B

 
EXCLUDED TRANSACTIONS


1.           High Net Worth Individuals thru Michael Sperlinga, Morgan Stanley
Wealth Management, Boston MA, TPO Raise up to $500,000.


2.           Transaction led by Jeff Kelley, an individual who we have worked
with in the past, to purchase up to 1m shares.
 
 
 9

--------------------------------------------------------------------------------


